DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding Double Patenting filed 10/29/2020 have been fully considered but they are not persuasive as the argument fails to address how the Kim reference does/would not disclose/show the obviousness of the thickness limitation.
Applicant’s arguments, see page 5-8, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pugh (US3608710).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
Claim 1, 5, 6, 8, 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-8, 4, 3 of U.S. Patent No. 10672539. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept and the patent, alone or with art (see KIM claim 1 rejection below), would read upon the claim. 
16486048
US 10672539
1. (Original) A power cable comprising: a conductor; an inner semi-conductive layer covering the conductor; an insulating layer covering the inner semi-conductive layer and impregnated with insulating oil; an outer semi-conductive layer covering the insulating layer; a metal sheath layer covering the outer semi-conductive layer; and a cable protection layer covering the metal sheath layer, wherein a minimum thickness tl of a certain cross section of the metal sheath layer is less than or equal to 90% of a maximum thickness t2 thereof.
5. (Currently Amended) The power cable of claim 1, wherein the insulating layer comprises an inner insulating layer, an intermediate insulating layer, and an outer insulating layer, wherein the inner insulating layer and the outer insulating layer are each formed of kraft paper impregnated with the insulating oil, wherein the intermediate insulating layer is formed of semi-synthetic paper impregnated with the insulating oil, wherein the semi-synthetic paper comprises a plastic film and kraft paper stacked on at least one surface of the plastic film, wherein wherein resistivities of the inner insulating layer and the outer insulating layer are less than resistivity of the intermediate insulating layer.  
6. (Original) The power cable of claim 5, wherein the thickness of the outer insulating layer is greater than the thickness of the inner insulating layer.
8. (Previously Presented) The power cable of claim 1, wherein the insulating oil comprises a high-viscosity insulating oil having a kinematic viscosity of 500 centistokes (Cst) or more at 60 0C.  
9. (Previously Presented) The power cable of claim 1, wherein the insulating oil is a medium-viscosity insulating oil having a kinematic viscosity of 5 to 500 centistokes (Cst) at 60 0C.


7. The power cable of claim 1, wherein the insulating layer is formed by sequentially stacking an inner insulating layer, an intermediate insulating layer, and an outer insulating layer, the insulating layer being formed by cross-winding either kraft paper or semi-synthetic paper including a plastic film and kraft paper stacked on at least one side of the plastic film, a thickness of the inner insulating layer is 1 to 10%, a thickness of the intermediate insulating layer is 75% or more, and a thickness of the outer insulating layer is 5 to 15%, based on a total thickness of the insulating layer, and resistivities of both of the inner insulating layer and the outer insulating layer are less than resistivity of the intermediate insulating layer. 
    8. The power cable of claim 7, wherein the thickness of the outer insulating layer is greater than the thickness of the inner insulating layer. 
4. The power cable of claim 1, wherein the insulating oil comprises a high-viscosity insulating oil having a kinematic viscosity of 500 centistokes (Cst) or more at 60.degree. C.
The power cable of claim 1, wherein the insulating oil comprises a medium-viscosity insulating oil having a kinematic viscosity of 5 to 500 centistokes (Cst) at 60.degree. C.
Regarding Claim 1, Kim teaches a minimum thickness t1 of a certain cross section of the sheath layer is less than or equal to 90% of a maximum thickness t2 thereof (page 10 paragraph 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR1020160121873) in view of Pugh (US3608710).
Regarding Claim 1,  KIM teaches, in Representative drawing, power cable comprising: a conductor (1); an inner semi-conductive layer (2) covering the conductor; an insulating layer (3) covering the inner semi-conductive layer; an outer semi-conductive layer (4) covering the insulating layer; a sheath layer (10) covering the outer semi-conductive layer; and a cable protection layer covering the sheath layer (11), wherein a minimum thickness t1 of a certain cross section of the  sheath layer is less than or equal to 90% of a maximum thickness t2 thereof (page 10 paragraph 3), but does not teach an insulating layer impregnated with insulating oil and metal sheath layer.
Pugh teaches an insulating layer impregnated with insulating oil and metal sheath layer (Column 4 lines 25-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by KIM with the insulating layer and metal sheath layer as disclosed by Pugh in order to reduce dielectric losses in the line as it is known in the art (Priaroggia - US4602121)(column 1 lines 14-29).  
Regarding Claim 2, the combination of KIM and Pugh further teaches the minimum thickness t1 of the cross section of the metal sheath layer is in a range of 50 to 90% of the maximum thickness t2 (KIM, page 10 paragraph 3).
Regarding Claim 4, the combination of KIM and Pugh further teaches the metal sheath layer comprises a lead sheath formed of pure lead or a lead alloy (Pugh, column 4 lines 25-34) .
Claim 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR1020160121873) in view of Priaroggia (US4602121).
Regarding Claim 1,  KIM teaches, in Representative drawing, power cable comprising: a conductor (1); an inner semi-conductive layer (2) covering the conductor; an insulating layer (3) covering the inner semi-conductive layer; an outer semi-conductive layer (4) covering the insulating layer; a sheath layer (10) covering the outer semi-conductive layer; and a cable protection layer covering the sheath layer (11), wherein a minimum thickness t1 of a certain cross section of the  sheath layer is less than or equal to 90% of a maximum thickness t2 thereof (page 10 paragraph 3), but does not teach an insulating layer impregnated with insulating oil and metal sheath layer.
Priaroggia teaches an insulating layer impregnated with insulating oil (5) and metal sheath layer (7) (Claim 1, Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by KIM with the insulating layer and metal sheath layer as disclosed by Priaroggia in order to reduce dielectric losses in the line as it is known in the art (Priaroggia - US4602121)(column 1 lines 14-29).
Regarding Claim 2, the combination of KIM and Priaroggia further teaches the minimum thickness t1 of the cross section of the metal sheath layer is in a range of 50 to 90% of the maximum thickness t2 (KIM, page 10 paragraph 3).
Regarding Claim 4, the combination of KIM and Priaroggia further teaches the metal sheath layer comprises a lead sheath formed of pure lead or a lead alloy (Priaroggia ,column 4 lines 18-22) (to prevent the insulation performance of the insulating oil impregnated in the .
Claim 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR1020160121873) in view of Motoi (US 20100206616).
Regarding Claim 1,  KIM teaches, in Representative drawing, power cable comprising: a conductor (1); an inner semi-conductive layer (2) covering the conductor; an insulating layer (3) covering the inner semi-conductive layer; an outer semi-conductive layer (4) covering the insulating layer; a sheath layer (10) covering the outer semi-conductive layer; and a cable protection layer covering the sheath layer (11), wherein a minimum thickness t1 of a certain cross section of the  sheath layer is less than or equal to 90% of a maximum thickness t2 thereof (page 10 paragraph 3), but does not teach an insulating layer impregnated with insulating oil and metal sheath layer.
Motoi teaches, in Fig 5, an insulating layer impregnated with insulating oil (3) and metal sheath layer (5) ([0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by KIM with the insulating layer and metal sheath layer as disclosed by Motoi in order to reduce dielectric losses in the line as it is known in the art (Priaroggia - US4602121)(column 1 lines 14-29).
Regarding Claim 2, the combination of KIM and Motoi further teaches the minimum thickness t1 of the cross section of the metal sheath layer is in a range of 50 to 90% of the maximum thickness t2 (KIM, page 10 paragraph 3).
Regarding Claim 4, the combination of KIM and Motoi further teaches the metal sheath layer comprises a lead sheath formed of pure lead or a lead alloy ([0002]) (to prevent the insulation performance of the insulating oil impregnated in the insulating layer from being .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM and Priaroggia in view of Kondo (US20010042635).
Regarding Claim 9, the combination of KIM and Priaroggia does not teach the insulating oil is a medium-viscosity insulating oil having a kinematic viscosity of 5 to 500 centistokes (Cst) at 60 0C.
Kondo teaches the insulating oil is a medium-viscosity insulating oil having a kinematic viscosity of 5 to 500 centistokes (Cst) at 60 0C ([0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by KIM and King with the medium-viscosity insulating oil as disclosed by Kondo in order to improve the industrial productivity ([0012]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Priaroggia in view of Shen (CN203422971).
 Kim and Priaroggia teaches the limitations of Claim 1, but does not teach an outer side of the metal sheath layer is generally oval in shape, opposite and symmetrical upper and lower portions of the cross section thereof have the minimum thickness t1, and opposite and symmetrical left and right portions of the cross section have the maximum thickness t2.
Shen teaches an outer side of the metal sheath layer is generally oval in shape (Fig. 1, 3), opposite and symmetrical upper and lower portions of the cross section thereof have the minimum thickness t1 (Fig. 1 – 3 top and bottom), and opposite and symmetrical left and right portions of the cross section have the maximum thickness t2 (Fig. 1 -3 left and right).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by Kim and King .  
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Priaroggia in view of Maritano (US 20120285725).
Regarding Claim 10, Kim and Priaroggia teaches the power cable of claim 1, but does not teach wherein the cable protection layer comprises an inner sheath, a bedding layer, a metal reinforcement layer, and an outer sheath.
Maritano teaches the cable protection layer comprises an inner sheath (7), a bedding layer (9), a metal reinforcement layer (8), and an outer sheath (11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by Kim and King with the cable protection layer as disclosed by Maritano in order to provide a mechanical protection to the cable (Maritano, [0049]).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Priaroggia in view of KONDO (20010042635).
Regarding Claim 11, Kim and Priaroggia teaches the power cable of claim 1, but does not teach wherein the cable protection layer comprises [[a]] another bedding layer, a metal reinforcement layer, a bedding layer, and an outer sheath which are stacked sequentially on an outer side of the metal sheath layer.
KONDO teaches, in Fig. 1, the cable protection layer comprises [[a]] another bedding layer (81), a metal reinforcement layer (9), a bedding layer (81), and an outer sheath (82) which are stacked sequentially on an outer side of the metal sheath layer (7) ([0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by Kim and King .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Priaroggia and Maritano in further view of KONDO (20010042635).
Regarding Claim 12, Kim and Priaroggia and Maritano teaches the power cable of claim 10, but does not teach the cable protection protective layer further comprises a wire sheath and an outer sheath layer.
KONDO teaches the cable protection layer further comprises a wire sheath (9) and an outer sheath layer (82).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cable as disclosed by Kim and King and Maritano with the cable protection layer as disclosed by KONDO in order to provide a power cable which is optimum for long-distance and bulk power transmission (KONDO, [0002]). 
                                              Conclusion   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                         /BINH B TRAN/ Primary Examiner, Art Unit 2848